NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE MARTIN DE LOS SANTOS-                      No.    20-70218
GORDILLO, AKA Rafael Martinez-
Chacon, AKA Rafael Martinez-Charon,             Agency No. A206-105-159

                Petitioner,
                                                MEMORANDUM*
 v.

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Jose Martin De Los Santos-Gordillo, a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

his motion to reopen removal proceedings. Our jurisdiction is governed by



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen. Bonilla v. Lynch, 840 F.3d 575, 581 (9th Cir. 2016). We deny in part and

dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying as untimely De Los Santos-

Gordillo’s motion to reopen in order to consider new evidence relevant to his

application for cancellation of removal, where he filed the motion more than nine

months after his final order of removal. See 8 C.F.R. § 1003.2(c)(2); cf. 8 U.S.C.

§ 1229a(c)(7)(C)(ii) (“no time limit on the filing of a motion to reopen if the basis

of the motion is to apply for [asylum and withholding of removal] and is based on

changed country conditions arising in the country of nationality”). In light of this

disposition, we do not reach De Los Santos-Gordillo’s remaining contentions. See

Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are

not required to decide issues unnecessary to the results they reach).

      To the extent De Los Santos-Gordillo challenges the BIA’s decision not to

reopen proceedings sua sponte, we lack jurisdiction to review it. See Bonilla, 840

F.3d at 588 (“[T]his court has jurisdiction to review Board decisions denying sua

sponte reopening for the limited purpose of reviewing the reasoning behind the

decisions for legal or constitutional error.”).




                                            2                                  20-70218
     The temporary stay of removal remains in place until issuance of the

mandate.

     PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                       3                                    20-70218